DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 01-14-2022 is acknowledged.
	The claims included in the prosecution are 1 and 11-12.
		The following are the rejections. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shantha (US 2011/0052678).
	Shantha teaches a method for treating age related macular degeneration by the administration of liposomal lutein and zeaxanthin. Although Shantha teaches the administration of the composition by iontophoresis (Abstract, 0075, 0179, 0205, 0308, 0381 and claims, claims 12 and 14 in particular), Shantha does not teach that the liposomes are positively charged. However, since iontophoretic delivery is based on the 
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that Shantha does not teach positively charged liposomes. The examiner has already stated that in the rejection. However, as recognized in the art of iontophoresis, iontophoretic delivery is based on either compounds or carriers containing the compounds should be charged for the compounds or carriers containing the compound in order them to move when subjected to electrical force. In essence, they should be positively or negatively charged.
	Applicant argues that the examiner has not given an adequate weight to the declaration of Samanta Maci. The data presented in Table 4, Figures 1-3 have been fully considered, but are not found to be persuasive.
 In the declaration, Samanta Maci states that lutein and its isomer zeaxanthin is one of the main components of human Retina. According to Samanta Maci, iontophoretic flow is by two forces, electroosmotic and electromigration. And lutein being a molecule with large molecular weight and being lipophilic, is impossible without modifications. According to Samanta Maci during the development process it was clear that not any liposomal formulation could be a suitable carrier for lutein.
	These arguments and the data in the affidavit are not persuasive since instant claims do not recite any specific phospholipids are used or conditions of iontophoresis for the method claim 12. The composition claims recite only recite liposomal .

2.	Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shantha (US 2011/0052678) in view of Roy (U.S. Patent Application Pub. No. 2005/0245856 published on 11/03/2005) or Lockwood (US 2006/0270589).
	The teachings of Shantha regarding the method of treating age related macular degeneration by the administration of liposomal lutein and zeaxanthin have been discussed above. As pointed out above, although Shantha teaches the administration of the composition by iontophoresis, Shantha does not teach that the liposomes are positively charged.
	Roy teaches a method of depositing/delivering an active into the eye comprising the steps of charging an iontophoresis device with a composition containing the active, applying the iontophoresis device to the eye of a subject, and operating the iontophoresis device (Abstract; para [0032]; and claims 33-43).

Roy further teaches that the iontophoresis method reduces the risk of eye irritation, achieves greater delivery of medication for a given electric field while not significantly reducing the intensity and the uniformity of the electric field, and reduces the time required for implementing iontophoresis (para [0026]-[0028]). Roy however, does not teach the specific use of positively charged liposomes.
Lockwood teaches liposomal delivery of lutein and zeaxanthin. The liposomes contain stearylamine (positively charged). Lockwood teaches that these carotenoids significantly improved the macular pigment (Abstract, 0005, -0006, 0010, 0011, 0017, 0210).
It would have been obvious to one of ordinary skill in the art to use positively charged or negatively charged liposomes for the delivery of lutein or zeaxanthin for eye conditions taught by Shantha with a reasonable expectation of success since Rose teaches that for iontophoretic delivery, either positively or negatively charged liposomes can be used and since iontophoresis is based on the ionic movement of the delivery vehicle or active agent itself. One or ordinary skill in the art would be motivated further to deliver the positively charged liposomal compositions containing lutein or zeaxanthin and method of fortifying the macular pigment since Lockwood teaches that these carotenoids fortify the macular pigment and can be delivered using positively charged liposomes.

	This argument is not persuasive since Roy is used in combination with Shantha who teaches liposomal delivery by iontophoresis and Roy discusses the conditions for iontophoresis of liposomal formulations to be administered to the eye. Lockwood in particular teaches liposomal formulations containing lutein and zeaxanthin for macular pigmentation. 
3.	Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cruz (U.S. Patent Application Pub. No. 2010/0093648 published on 04/15/2010; of record) by itself or in view of Roy (U.S. Patent Application Pub. No. 2005/0245856 published on 11/03/2005), Mares-Perlman et al (“The Body of Evidence to Support a Protective Role for Lutein and Zeaxanthin in Delaying Chronic Disease. Overview,” The Journal of Nutrition, Vol. 132, No. 3, pgs. 518S-524S (2002); of record), and Hsu (“Drug delivery methods for posterior segment disease,” Current Opinion in Ophthalmology, Vol. 18, No. 3, pgs. 235-239 (2007); of record). 
Cruz teaches compositions and method for treating macular degeneration-related disorder by administering a composition comprising carotenoid xanthophylls such as lutein and zeaxanthin (para [0168]).

Cruz further teaches the method wherein the subject is at risk of developing a macular degeneration-related disorder (i.e., a healthy subject) (para [0005], [0014], [0122], and [0123]).
What is lacking in Cruz is the teaching of that the liposomes are positively charged. However, since iontophoretic delivery is based on the ionic movement of the therapeutic agents or the delivery vehicles containing the therapeutic agents, it would have been obvious to one of ordinary skill in the art to have either positively or negatively charged liposomes for the delivery of lutein or zeaxanthin.
Roy teaches a method of depositing/delivering an active into the eye comprising the steps of charging an iontophoresis device with a composition containing the active, applying the iontophoresis device to the eye of a subject, and operating the iontophoresis device (Abstract; para [0032]; and claims 33-43).
Roy further teaches the method wherein the composition is in the form of a liposome that is positively or negatively charged (zeta potential) that contains the active in the aqueous core or in the wall of the liposome depending on whether the drug is hydrophilic or lipophilic (Figs. 8c and 8d and para [0154] and [0157]).
Roy further teaches that the iontophoresis method reduces the risk of eye irritation, achieves greater delivery of medication for a given electric field while not significantly reducing the intensity and the uniformity of the electric field, and reduces 
It would have been obvious to one of ordinary skill in the art to use positively charged or negatively charged liposomes for the delivery of lutein or zeaxanthin for eye conditions taught by Cruz with a reasonable expectation of success since Rose teaches that for iontophoretic delivery, either positively or negatively charged liposomes can be used.
Mares-Perlman et al teach that lutein and zeaxanthin carotenoids may reduce risk for developing macular degeneration and may slow progression once these conditions are present by retarding the pathogenic mechanisms that are thought to promote the degenerative conditions (page 520S, col 1, first full paragraph to second full paragraph) and that it has been known to use liposomes containing carotenoids (page 521S, col 1, second full paragraph).
Hsu teaches that liposomes advantageously increase the half-life of the associated drug (i.e., slow or controlled drug release) while limiting toxicity and iontophoresis is a noninvasive technique that avoids the risks of surgical implantation and intravitreal injections and, therefore, one of ordinary skill in the art would have been motivated to specifically use a liposome carrier that is administered via iontophoresis to improve drug delivery of lutein and zeaxanthin while limiting toxicity in a noninvasive way as known techniques for treating age-related macular degeneration. One of ordinary skill in the art would be motivated to use positively charged liposomes since the positively charged liposomes are more advantageous than negatively charged liposomes because of higher penetration into ocular tissue as taught by Martin. There is a reasonable expectation of success as Roy specifically teaches iontophoresis with 
Since the method steps of the treatment taught by the prior art are identical to the method steps recited in the claims, the prior art method would necessarily prevent or delay the progression of age-related macular degeneration.
	Applicant provides no specific arguments regarding this rejection.
					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,201,508 by itself or in view of Lockwood (US 2006/0270589). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in said patent are drawn to a method of producing the positively charged liposomes comprising lutein and zeaxanthin and a method of delivering the composition to the ocular tissue and instant claims are drawn to the same composition and a method of fortifying macular pigment and the claims in said patent and instant claims are obvious variants.

Therefore, the liposomal compositions containing lutein or zeaxanthin and method of fortifying the macular pigment would have been obvious to one of ordinary skill in the art since Lockwood teaches that these carotenoids fortify the macular pigment and can be delivered using positively charged liposomes.
5.	Claims 1 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 7,164,943) in view of Lockwood  (US 2006/0270589). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in said patent are drawn to ocular iontophoretic device and a method of treatment of ocular tissue by delivering a medicament in a liposome. Although the claims in said patent do not state that the medicament is lutein or zeaxanthin and the condition to be treated is by fortifying the macular pigment, such would have been obvious to one of ordinary skill in the art since Lockwood teaches that macular pigment is fortified by the delivery of lutein or zeaxanthin in positively charged liposomes. The teachings of Lockwood have been discussed above.

6.	Claims 1 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,327,946) by itself or in view of Lockwood  (US 2006/0270589). Although the claims at issue are not identical, the claims in said patent are drawn to a method of depositing at least one carotenoid, lutein or zeaxanthin in ocular tissue in positively charged liposomes and a method of treating age related macular degeneration and instant claims are drawn to the same composition and a method of fortifying macular pigment and the claims in said patent and instant claims are obvious variants.
Lockwood teaches liposomal delivery of lutein and zeaxanthin. The liposomes contain stearylamine (positively charged). Lockwood teaches that these carotenoids significantly improved the macular pigment (Abstract, 0005, -0006, 0010, 0017, 0210).
Therefore, the liposomal compositions containing lutein or zeaxanthin and method of fortifying the macular pigment would have been obvious to one of ordinary skill in the art since Lockwood teaches that these carotenoids fortify the macular pigment and can be delivered using positively charged liposomes.
	Applicant provides neither arguments nor file terminal disclaimers to overcome the double patenting rejections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612